FINAL REJECTION
Introduction
	This Office action is responsive to the amendment filed May 31, 2022.  Claims 7-12 have been canceled.  Claims 1-6 are pending.

Response to Arguments
1)	The Consent of Assignee filed May 31, 2022 has been accepted.
2)	Applicant has canceled claims 7-12, thereby overcoming the following objections/rejections: claim objection, 35 U.S.C. 251 rejection, 35 U.S.C. 112, second paragraph, and 35 U.S.C. 103 rejection.
Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following: 
	The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  Specifically, Applicant has canceled claim 7-12; therefore, the error relied upon in the declaration filed January 29, 2021 is no longer applicable. 

Rejection under 35 U.S.C. 251
Claims 1-6 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Specification
The disclosure is objected to because of the following informalities: The amendment filed May 31, 2022 proposes changes to the specification that does not comply with 37 CFR 1.173, which sets forth the manner of making amendments in reissue applications.  That is, "the matter to be omitted by reissue must be enclosed in brackets." Also, all amendments must be relative to patent.  Appropriate correction is required.  See MPEP 1453.

Allowable Subject Matter

None of the prior art of record disclosed the features of claims 1-6; therefore, these claims would be allowable if rewritten or amended to overcome all the rejection(s) and/or objection(s) set forth in this Office action. 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALATEE WORJLOH whose telephone number is (571)272-6714. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JALATEE WORJLOH/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferee’s:
/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992